Citation Nr: 1023184	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-30 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to January 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2010 the Veteran cancelled his video-conference 
hearing scheduled for February 2010.

In a May 2010 informal hearing presentation to the Board, the 
Veteran's representative made an additional claim for service 
connection for residuals of a fractured right wrist secondary 
to service-connected posttraumatic stress disorder (PTSD).  
This additional claim has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and, as the representative 
requested, it is instead being referred to the AOJ (i.e., the 
RO) for appropriate development and consideration.

Also, because the TDIU claim at issue requires further 
development, the Board is remanding this claim to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  




REMAND

The Veteran asserts that he is unable to obtain or maintain 
substantially gainful employment because of the severity of 
his service-connected PTSD and, therefore, is entitled to a 
TDIU.  The PTSD is rated as 70-percent disabling, and he and 
his representative contend that he is unable to maintain 
stable employment because of his inability to get along with 
people at work or even outside of work.  Indeed, in the 
recent May 2010 statement already mentioned, the 
representative alleged the Veteran was terminated from his 
last job at Life Stream Behavioral Health Center because he 
lost control and "freaked" out on account of his PTSD 
during a required training course in self defense and, in 
turn, sustained physical injuries (especially the fractured 
wrist mentioned).  

A Veteran will be entitled to a TDIU upon establishing that 
he is in fact unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his service-connected disability. See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2009).  
Consideration may be given to his level of education, any 
special training, and previous work experience in making this 
determination, but not to his age or impairment from 
disabilities that are not service connected (i.e., unrelated 
to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 
4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100-
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities - provided 
there is one disability ratable at 60 percent or more, or, if 
more than one disability, at least one disability ratable at 
40 percent or more and a combined disability rating of 70 
percent.  38 C.F.R. § 4.16(a).

Since the Veteran has a 70 percent rating for his PTSD, and a 
0 percent rating for residuals of a broken nose with sinus 
problems, he satisfies these threshold minimum rating 
requirements of § 4.16(a) for consideration of a TDIU, that 
is, without resorting to extra-schedular consideration under 
38 C.F.R. § 4.16(b).

The record shows the Veteran was last employed as a floor 
care technician at a company for less than one month in June 
2007, until he was terminated for not following company drug 
policy.  The representative's May 2010 statement maintains 
that, although the Veteran's initial claim for workman's 
compensation was denied because he reportedly was "on 
drugs", further investigation disclosed he was instead only 
taking prescribed medications - perhaps including for his 
PTSD.  Before losing that job that he was employed in the 
maintenance field at a company for approximately 2 months, 
when he reportedly left for other career opportunities. 

The Veteran last had a VA compensation examination in 
September 2008 to assess the severity of his PTSD.  During 
that examination it was reported that he had been employed 
performing custodial work.  It was also indicated that he had 
accepted that job so he could work alone and that he had had 
difficulties when forced to work with others or placed in 
situations where he feel threatened.  The diagnosis was 
chronic PTSD, and the Global Assessment of Functioning (GAF) 
score was 55.

A GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 
According to the DSM-IV, a GAF score of 55 is indicative of 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Id.

Other contemporaneous records in the file, however, 
concerning evaluation and treatment the Veteran has received 
in a VA outpatient mental health clinic at various times 
during 2007 and 2008, show a slightly lower GAF score of 50.  
And according to the DSM-IV, this slightly lower score 
indicates the Veteran has "serious" symptoms OR any 
"serious impairment" in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).



But none of these evaluating or treating clinicians has 
specifically commented on whether the Veteran is unemployable 
because of his PTSD (he apparently is not alleging the nose 
fracture or sinus problems have any effect on his 
employability).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is, a Veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration or accommodation 
was given on account of the same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
showing the Veteran can perform work that would produce 
sufficient income to be other than marginal.  See, too, 
Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  The Court also clarified in Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993), that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees 
of disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability - especially when the 
Veteran's rating is in the higher range.

So above and beyond this, the record must reflect some factor 
that takes a particular case outside the norm in order for a 
claim for individual unemployability benefits to prevail.  As 
the Court further explained in Van Hoose, the mere fact that 
a Veteran is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether he is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.

Another VA psychiatric examination therefore is needed for an 
opinion reassessing the severity of the Veteran's PTSD, and 
particularly in terms of whether it is so severe as to 
preclude him from obtaining and maintaining substantially 
gainful employment.  See Beaty v. Brown, 6 Vet. App. 532 
(1994).



Accordingly, the TDIU claim is REMANDED for the following 
additional development and consideration:


1.  Schedule the Veteran for another VA 
compensation examination (preferably a 
psychiatric evaluation) to reassess the 
severity of his PTSD, currently rated as 
70-percent disabling - especially in 
terms of whether it precludes him from 
securing and maintaining 
substantially gainful employment.

In making this important determination, 
the examiner must consider the Veteran's 
ability (or inability) to work in jobs 
commensurate with his level of education 
and prior training and work experience, 
including as a custodian or similar 
capacity.  Consider also whether he is 
only employable under certain 
circumstances, such as if only allowed 
certain accommodations or other special 
considerations.  Additionally, if it is 
determined he is indeed incapable of 
obtaining or retaining substantially 
gainful employment; the examiner should 
estimate and state the approximate date of 
onset of this total occupational 
impairment.

It is absolutely imperative that the VA 
examiner, whoever designated, has access 
to and reviews the claims file, including 
a copy of this remand, for the Veteran's 
pertinent medical and occupational 
history.



2.  Then readjudicate the Veteran's claim 
for a TDIU in light of the additional 
evidence.  If this claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond to it before returning the file to 
the Board for further appellate 
consideration of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



